NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 VANCE EDWARD JOHNSON,                           No.    16-15965

                  Plaintiff-Appellant,           D.C. No. 1:15-cv-01613-LJO-MJS

   v.

 J. FORTUNE,                                     MEMORANDUM*

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Vance Edward Johnson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a district court’s dismissal under 28 U.S.C. § 1915A,

Wilhelm v. Rotman, 680 F.3d 1113, 1118 (2012), and we affirm.

      The district court properly dismissed Johnson’s action because Johnson

failed to allege facts sufficient to show that defendant was deliberately indifferent

to his chronic pain. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004)

(deliberate indifference is a high legal standard; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      We reject as without merit Johnson’s contention that the district court

improperly failed to consider his objections to the findings and recommendations.

      AFFIRMED.




                                          2                                     16-15965